56 N.Y.2d 841 (1982)
In the Matter of Francis Christian, Appellant,
v.
New York City Employees' Retirement System et al., Respondents.
Court of Appeals of the State of New York.
Argued May 6, 1982.
Decided June 8, 1982.
Kenneth E. Gordon and Murray A. Gordon for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Ronald E. Sternberg and Leonard Koerner of counsel), for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*843MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We agree with the majority at the Appellate Division that the medical board was not arbitrary or capricious in its unanimous conclusion that appellant had failed to sustain his burden of establishing a causal connection between the incident of July 10, 1975 and his disabling cataracts. The board explicated the rationale behind its decision, that decision was warranted by the evidence before the board, and, the issue of causation being one for medical judgment, the board of trustees was entitled to rely on the opinion of the medical board.
Order affirmed, with costs, in a memorandum.